Case 20-30706         Doc 99-2      Filed 03/22/21 Entered 03/22/21 16:28:24                 Desc Notice
                                       of Hearing Page 1 of 1


                            UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION

 IN RE:                                                 )    Bankruptcy Case No. 20-30706
                                                        )    Chapter 7
 PERFECT FIT INDUSTRIES, LLC,                           )
                                                        )
                                  Debtor.               )

                           NOTICE OF HEARING (HEARING SCHEDULED)

        The Trustee, John W. Taylor, has filed a Motion to Determine Amounts Owed Pursuant to
Order Granting Trustee’s Motion to Sell Entered September 3, 2020. The Motion is on file with the
United States Bankruptcy Court for inspection by any interested party.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)

        If you do not want the Court to allow the motion or if you want the Court to consider your
views on the motion within 14 days of the date of this Notice, you or your attorney must:

       File with the Court a written request for a hearing, or if the Court requires a written response,
an answer, explaining your position at: Clerk of Bankruptcy Court, 401 West Trade Street, Charlotte,
North Carolina 28202.

        If you mail your response to the Court for filing, you must mail it early enough so the Court
will receive it on or before the date stated above. You must also mail a copy to:

                  John W. Taylor                    Shelley K. Abel
                  4600 Park Road, Ste. 420          Bankruptcy Administrator
                  Charlotte, NC 28209               402 W. Trade Street, Suite 200
                                                    Charlotte, NC 28202

        Attend the hearing scheduled to be held on April 26, 2021 at 9:30 a.m. at the U.S. Bankruptcy
Court, Charles R. Jonas Federal Building, 401 West Trade Street, Charlotte, North Carolina, 28202.

         Take any other steps required to oppose a motion or objection under local rule or court order.
If you or your attorney do not take these steps, the Court may decide that you do not oppose the
relief sought in the motion or objection and may enter an order granting that relief.

        Dated: March 22, 2021
                                                  /s/ John W. Taylor
                                                  John W. Taylor, Bar No. 21378
                                                  Attorney for Trustee
                                                  4600 Park Road, Suite 420
                                                  Charlotte, NC 28209
                                                  (704) 540-3622
